Citation Nr: 0920977	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-34 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from February 1954 to May 
1960, July 1960 to July 1966, and February 1967 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
a back condition, right knee condition, and heart condition.  

The Veteran filed a timely Notice of Disagreement (NOD) in 
March 1999 for all three claims as stated above.  In a 
November 2007 statement, the Veteran withdrew his claim of 
service connection for a heart condition.  An appeal had 
never been perfected with respect to that issue at the time 
of that communication.  The Board finds that the claim has 
been withdrawn and is no longer on appeal.  See 38 C.F.R. 
§ 20.204.  Thus, the Board will proceed to adjudicate only 
the issues described on the title page of this decision.  

It is further noted that the Veteran indicated in his March 
1999 NOD that he wished to testify at a hearing at the local 
RO.  A hearing was scheduled in November 2007; however, in a 
November 2007 statement, the Veteran indicated that he wished 
to withdraw his hearing request.  The Board finds that there 
is no hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2008).

The Board notes in this case that the Veteran originally 
filed claims for service connection for a back disability and 
a right knee disability in August 1975.  Following the 
Veteran's failure to report for a scheduled VA examination 
associated with his claims, the RO notified the Veteran in 
December 1975 that his claims for service connection for a 
back disability and a right knee disability had been denied.  
The Veteran was notified of the RO's decisions by a form 
letter (FL 21-812).  At the time the Veteran received the 
form letter, the requirements for notification following an 
adverse rating decision were contained in 38 C.F.R. § 3.103 
(1970 & 1971).  The regulation specified as follows:

The claimant will be notified of any decision 
authorizing the payment of benefit or disallowance 
of a claim.  Notice will include the reason for the 
decision, the claimant's right to initiate an 
appeal by filing a notice of disagreement and the 
time limits within which such notice may be filed.

Here, the form letter did not provide the Veteran with his 
appellate rights regarding any adverse adjudication of his 
claims for service connection for a back condition and a 
right knee condition.  Thus, the Board does not find that 
finality has attached to any prior adjudication of the 
Veteran's claims for service connection for a back disability 
and a right knee disability, in particular, the apparent 
adjudication of the claims in December 1975.  Therefore, the 
Board will address the service connection claims on the 
merits, as indicated on the title page of this decision.    


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
back disability.

2.  Competent evidence does not demonstrate any current right 
knee disability.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Veteran was sent a notice letter in October 2007 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the communication explained how VA assigns 
disability ratings and effective dates.  

Again, the notice letter was not sent before the initial AOJ 
decision in this matter.
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the October 2007 notice letter was fully compliant and 
was followed by a readjudication of the claims, most recently 
in August 2008.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error was cured and thus did not affect 
the essential fairness of the adjudication.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also 
acknowledges that the Veteran identified the Madigan Army 
General Hospital and the Martin General Hospital as 
facilities having records pertinent to the appeal; however, 
such records were unavailable upon request by the RO through 
the National Personnel Records Center (NPRC).  

It is additionally noted that some of the Veteran's service 
treatment records, including his final separation examination 
in 1975, are not associated with the claims folder.  A 
response to a VA Form 07-3101 Request For Information, date-
stamped in January 1976, indicates that such medical records, 
including the retirement examination were not on file.  It 
does not appear that additional development would serve any 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
The Board acknowledges that in cases involving missing 
service records, there is a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and the Veteran's representative's 
statements in support of the claims.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision in the present case.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on a claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence does not indicate that the Veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service).  In this 
case, the Veteran has not brought forth evidence suggestive 
of a causal connection between the claimed disabilities and 
service.  Furthermore, unlike Wells, the Veteran did not 
submit evidence of current disabilities of the back and right 
knee, although he was advised to submit or identify such 
evidence by the RO. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Decision

The Veteran is claiming service connection for back and right 
knee disabilities.  Specifically, statements submitted by his 
accredited representative in February 2008 and May 2009 
contend that service connection is warranted for a back 
disability as a result of a rollover accident during training 
exercises in 1959 and for a right knee disability as a result 
of landing wrong during training at Jump School in 1964. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's appellate contentions; 
however, the record presents no basis to grant service 
connection for the claimed back and right knee disabilities.

A review of the service treatment records reveals no 
complaints or treatment referable to the back or right knee.  
All available in-service examinations revealed normal 
musculoskeletal findings and the Veteran did not endorse any 
back or knee complaints in reports of medical history 
completed in conjunction with such examinations.   

Following separation from active service, post-service 
treatment records contain no current complaints, treatments, 
or findings related to back or right knee disabilities, or 
residuals thereof.  Indeed, the claims file is entirely 
absent any medical evidence showing complaints, 
manifestations, or diagnoses of a back or right knee 
disability.  

Since there is no competent medical evidence of any current 
"disabilities," service connection cannot be granted.  
Indeed, the Court has held that a condition or injury 
occurred in-service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.).

Further regarding the Veteran's own opinions as to the 
etiology of his back and right knee disabilities, such 
questions here involve complex medical issues which the 
Veteran is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Indeed, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinions do not constitute competent medical 
evidence and lack probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   

Accordingly, for the reasons above, the Veteran's claims of 
service connection for back and right knee disabilities must 
fail.  Again, in the absence of proof of present disabilities 
there can be no valid claims.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board finds that a preponderance 
of the evidence is against the claims and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


